Citation Nr: 0803022	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gunshot wound, left arm, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had recognized guerilla service from October 1942 
to April 1945.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
veteran's claim for an increased rating for service-connected 
gunshot wound, left arm, evaluated as 20 percent disabling, 
and denied a claim for special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound to the left arm are not manifested by more than a 
moderately severe disability.  

2.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance, or that he 
is permanently housebound, by reason of service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of gunshot wound to the left 
arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.73, Diagnostic Code 
5305 (2007).  

2.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that an increased evaluation is warranted 
for his service-connected residuals of a gunshot wound to the 
left arm, currently evaluated as 20 percent disabling.  He 
argues that he has a decreased range of motion in his left 
forearm, decreased gripping ability, pain, weakness, fatigue 
and numbness, "limited and uncertain movement," and that he 
is unable to stretch upward or backward due to pain.  

In January 1959, the RO granted service connection for GSW 
(gunshot wound), left arm, evaluated as 20 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In December 2004, the 
veteran filed a claim for an increased rating.  In March 
2005, the RO denied the claim.  The veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4. 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2007), the veteran's service records indicate that he 
reported that he was wounded in the left arm in combat in the 
Philippines, with about 17 days of hospitalization.  His 
separation examination report, dated in March 1946, indicates 
that he had no musculoskeletal defects, and no neurological 
diagnosis, providing evidence against this claim.  

A VA examination report, dated in October 1958, showed that 
the veteran was noted to have a history of a through-and-
through gunshot wound to the left arm.  His complaints were 
noted to be numbness and muscular cramps in his left upper 
extremity.  An entrance scar was noted to be 31/2 inches long, 
superior to the lateral epicondyle, and the exit scar was 
noted to be 3/8 inches in diameter, located 1 1/4 inches 
posterior to the lateral epicondyle.  The scars were non-
adherent, non-raised, and non-tender, providing no basis to 
award the veteran a separate compensable evaluation for 
scars. 

The 1958 examination indicated possible muscle damage of 25 
percent at the brachialis and triceps brachii.  On 
examination, there was no atrophy, deformity or shortening, 
and no limitation of motion.  Left arm muscle strength was 
impaired 20 percent.  The relevant diagnosis was gunshot 
wounds, through and through, with healed scars, left arm.  An 
accompanying X-ray report for the left arm indicated that 
there was no definite evidence of fracture or dislocation, 
and no osteolytic or osteoblastic bone changes present, 
providing more evidence against this claim.  

The Board must note that the evidence shows that the veteran 
is right-handed. See e.g., VA examination report, dated in 
October 1958.  Therefore, his service-connected disability in 
issue involves the "minor" upper extremity.

The veteran's left arm muscle disability is currently 
evaluated as "moderately severe", and a corresponding 20 
percent rating is in effect under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5305.  DC 5305 provides evaluations for 
disability of Muscle Group V.  The function of these muscles 
are as follows: 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).

A "moderately severe" muscle wound is a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2007).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

In order to warrant an increased rating for his left arm, the 
veteran must show "severe" muscle disability, which 
provides for a 30 percent rating for severe disability of the 
non-dominant arm.  See 38 C.F.R. § 4.73, DC 5305.  

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

Objective findings of a severe disability would include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

A severe injury would also show X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

Under 38 C.F.R. § 4.71, Plate I (2007), the standard range of 
motion for the elbow is extension from 0 to 145 degrees.  

The major evidence consists of three VA examination reports, 
dated in February 2005.  A VA muscles examination report 
shows that the veteran complained of moderately intense pain 
that lasted the entire day, on a daily basis, and that his 
pain was precipitated by cold temperature, movement, and 
weight-bearing.  He stated that he could not move his left 
upper extremity during flare-ups, and that he had pain on 
flexion, and weakness with repetitive movement.  His history 
was noted to show a gunshot wound of the left arm, with 
injury to the left biceps and left triceps, with no 
associated injuries affecting the bony structures, nerves, or 
vascular structures.  On examination, tissue loss was noted, 
as was sensitivity.  There were no adhesions, no tendon 
damage, no bone, joint or nerve damage, and no muscle 
herniation.  Muscle strength in the left upper extremity was 
4/5.  He was able to flex his left elbow and extend against 
gravity but not against resistance, and there was pain on 
left shoulder movement.  The left elbow had flexion to 130 
degrees, and extension to 0 degrees, with painful and 
weakness on repetitive movement.  The diagnosis was injury to 
left biceps due to GSW, left arm, through and through, with 
residuals.  The examiner concluded that the veteran's 
service-connected left arm injury was a "minor contributor 
to his helpless state."  

Such a statement is found to provide highly probative 
evidence against this claim. 

The Board parenthetically notes that to the extent that the 
report indicates that the veteran had a loss of left shoulder 
motion, with pain, stiffness, and lack of endurance, that 
service connection is not in effect for a left shoulder 
condition, providing more evidence against this claim. 

A VA scar examination report notes current sensitivity, with 
an entry scar of 1 x 1.2 centimeters (cm.) oval-shaped scar 
over the left anterolateral aspect of the middle third of the 
left arm, and an exit scar of 1 x 1 cm., round in shape, over 
the posterolateral aspect of the left arm, middle third.  The 
report indicates that the scars were not painful, that there 
was no adherence to the underlying tissue, that the skin 
texture was irregular, and that the scars were superficial, 
flat, stable, and not deep.  The report also indicates that 
there was no inflammation, edema, or keloid formation, and 
that there was slight hypopigmentation.  There was no area of 
induration or inflexibility of the skin in the area of the 
scar, and there was no associated limitation of motion.  The 
diagnosis was healed scars, left arm, due to through and 
though gunshot wound.  The report is accompanied by a color 
photograph, providing evidence against a finding that a 
separate evaluation is warranted for the scar.   

A VA "aid and attendance or housebound" examination report 
notes that the veteran's left arm had weakness, and that 
there was decreased grip strength, and that his present upper 
extremity function would require assistance when feeding and 
changing clothes due to poor vision.  The relevant diagnosis 
was injury to left arm due to gunshot wound.  The report 
fails to indicate that the sole service connected disorder 
has caused the veteran to be housebound, providing limited 
evidence against this claim.     

In this case, the findings do not show that the veteran has 
severe impairment of Muscle Group V.  Although the veteran 
had a through and through wound, there is no objective 
findings of a severe disability such as depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area, muscle swelling and 
hardening abnormally in contraction, or severe impairment of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  X-rays 
showed no scattered foreign bodies in soft tissue.  There was 
further no adhesion of scar to bone.  There was no finding of 
visible or measurable atrophy.  Adaptive contraction of an 
opposing group of muscles was not noted, nor was atrophy of 
muscle groups not in the track of the missile.  The residuals 
of gunshot wound of the left arm appear to principally 
include some limitation of motion, and weakness, however, 
left arm muscle strength was still noted to be 4/5, with 
elbow extension to 0 degrees, and flexion to 130 degrees.  

It is important for the veteran to understand that without 
taking into consideration his complaints, the current 
evaluation could not be justified. 

As the preponderance of the evidence indicates that the 
veteran's muscle disability is not more than moderately 
severe, the Board concludes that the disability picture for 
service-connected gunshot wound of the left arm does not more 
nearly approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 5305. 

The Board has considered whether an increased evaluation may 
be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain under 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In 
this case, when the ranges of motion in the left elbow are 
considered together with the evidence showing functional loss 
-- to include 4/5 strength, and the lack of evidence of 
neurologic deficit, or muscle atrophy - - the Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant an increased 
evaluation.  

The Board finds that the service and post-service medical 
records provide evidence against his claim, outweighing the 
veteran's statements. 

In summary, there is insufficient evidence of functional loss 
due to Muscle Group V pathology to support a conclusion that 
the loss of motion in the left arm more nearly approximates 
the criteria for a 30 percent rating under DC 5305, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In this case, the veteran does not contend, and 
the evidence does not show, that a separate compensable 
rating is warranted for any scars or any other problem 
associated with the service connected disorder.  

For example, under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2007), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination, or superficial and unstable.  
However, the evidence shows that the veteran's scars were 
noted to be nontender, superficial, stable, and not fixed to 
underlying bone.  They were also noted not to be manifested 
by limitation of motion.  See 38 C.F.R. § 4.118, DC 7805 
(2007).  The Board therefore finds that the veteran does not 
have compensable manifestations of his scars under 38 C.F.R.  
§ 4.118, and that the assignment of a separate 10 percent 
evaluation for scarring is not warranted.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
As noted above, the Board does not find evidence that the 
veteran's left arm evaluation should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the veteran had a worsening of his 
left arm disability such that a rating in excess of 20 
percent is warranted.   

"Special monthly compensation" is payable to a person who 
is permanently bedridden or so helpless as a result of 
service-connected disability that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of a claimant to dress or 
undress him or herself, or to keep him or herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed him or herself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect a claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The Board has previously discussed the veteran's February 
2005 VA muscle and scar examination reports, supra.  In 
addition, the Board noted that a February 2005 VA "aid and 
attendance or housebound" examination report indicated that 
the veteran's left arm had weakness, that there was decreased 
grip strength, and that his present upper extremity function 
would require assistance when feeding and changing clothes 
due to poor vision.  The report further noted the following: 
the veteran was not hospitalized or permanently bedridden; he 
has glaucoma of both eyes and is blind due to this condition; 
he presented in a wheelchair and also used a walker, he left 
home at least once a year; he had a wide stance with a 
shuffling gait; he was able to stand and hold on to objects 
for only a few steps due to poor vision.  The relevant 
diagnosis was injury to left arm due to gunshot wound.  

The examiner concluded that the veteran's helpless status was 
due to his blindness, and that he requires regular 
assistance.  

The critical question to be determined in this case is 
whether the veteran's service-connected disability has 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have not 
been met.  In this case, the veteran's only service-connected 
disability is residuals of a gunshot wound to the left arm.  
As discussed supra, the Board has determined that this 
disability is properly evaluated as 20 percent disabling.  
Although the veteran's service-connected gunshot wound of the 
left arm has caused him some functional impairment, the 
competent medical evidence of record does not indicate that 
the veteran's service-connected disability alone renders him 
bedridden, or unable to care for his daily personal needs or 
to protect himself from the hazards of daily living without 
assistance from others.  Rather, the evidence indicates that 
the veteran is not housebound due to his service connected 
disorder, and that although he requires aid and assistance, 
this is due to his nonservice-connected blindness.  

In summary, the veteran is not housebound due to service-
connected disability, and although he requires regular aid 
and attendance, the record does not support a conclusion that 
the reason for that profound level of disability is, in fact, 
due to his service-connected disability alone.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in January 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The January 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
medical records.  The veteran has been afforded examinations.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of gunshot wound to the left arm is denied.  

Special monthly compensation based on the need for regular 
aid and attendance, or at the housebound rate, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


